Citation Nr: 1022104	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b) (2009).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The issue of a TDIU is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  A right knee disability was not shown until more than 30 
years after service, and the only medical opinion to address 
the etiology of a current right knee disability weighs 
against the claim.  Arthritis was first noted years post-
service.

3.  The medical evidence shows that the Veteran does not 
currently have a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2005 and an April 2005 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claims for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  These letters further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  The July 2005 RO 
rating decision reflects the initial adjudication of the 
claims for service connection for a right knee disability and 
a right ankle disability.  Hence, the March and April 2005 
letters-which meet all four of Pelegrini's content of notice 
requirement- also meet the VCAA's timing of notice 
requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until a March 2008 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
each of the claims for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, and the reports 
VA examinations.  Also of record and considered in connection 
are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2009).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

A.  Right knee

STRs are negative for injury to the right knee or any 
complaints, findings, or diagnosis of a right knee disability 
during service.  The Veteran's February 1969 separation 
examination report is negative for complaints, findings, or 
diagnosis of a right knee disability.  On the Veteran's 
contemporaneous self-report of medical history, he denied 
swollen or painful joints and trick or locked knee.  

An October 2003 VA medical record reflects that the Veteran 
complained of increased discomfort in the knees.  An x-ray 
revealed mild degenerative joint disease of the knees.  

An April 2004 VA arthritis record notes that the Veteran 
complained of bilateral knee pain of three to four years 
duration, progressive over the years.  The VA physician 
stated that of note was that the Veteran worked in floor 
covering and was on his knees a lot for about 30 years.  
Examination of the musculoskeletal system revealed 
osteoarthritic changes in both knees, with prepatellar 
bursitis, bilaterally, more prominent in the right knee.  The 
assessment was that the Veteran had bilateral knee pain for 
three to four years duration which seemed degenerative in 
nature.  The doctor furthered that this was probably related 
to the Veteran's occupation in floor covering, which also 
explains his prepatellar bursitis. 

In January 2005, the Veteran submitted a claim for service 
connection for right knee problems that he asserted was the 
residual of a right knee injury he suffered in Korea.

A May 2005 VA joints examination report reflects that the 
Veteran complained of a painful right knee that has been 
going on ever since the 1960s.   The diagnosis was arthritis, 
right knee.  

In this case, the first evidence of a right knee disability 
was in an October 2003 VA medical record, more than 30 years 
after discharge from active service.  The evidence of the 
passage of so many post-service years before documentation of 
a right knee disability along with negative service treatment 
records and normal findings on the 1969 separation 
examination contradicts the Veteran's assertions that he has 
had pain in his right knee since service.  Moreover, when the 
Veteran sought VA treatment in April 2004, he complained of 
bilateral knee pain of three to four years duration, with no 
indication at all that he had suffered with knee pain since 
service.  In addition, the Veteran's first complaint of right 
knee pain that he related to service was made contemporaneous 
with his January 2005 claim for VA compensation.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of testimony).  
Therefore, the Veteran's statements that he has had a 
continuity of symptomatology since service are not credible 
and carry no probative weight.  See Buchanan v. Nicholson, 
supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  It seems unreasonable that the appellant would have 
had complaints of knee pain since service and not have sought 
treatment for those many years.  Especially given the history 
when he first sought treatment.

Moreover, the April 2004 VA physician noted that the Veteran 
had worked in floor covering and was on his knees a lot for 
about 30 years.  His assessment was that the Veteran had 
bilateral knee pain for three to four years duration which 
seemed degenerative in nature and was probably related to the 
Veteran's occupation in floor covering.   Thus, the VA 
physician did not find that the Veteran's right knee 
disability was due to trauma, but rather was a degenerative 
condition (in contrast to the Veteran's assertions that his 
right knee pain was a residual of an injury in service).   
Furthermore, there is no competent medical evidence or 
opinion even suggesting that there exists a relationship 
between the Veteran's current right knee disability and 
service.  In fact, the only opinion relates the Veteran's 
current right knee disability to his employment in floor 
coverings for thirty years.  Significantly, neither the 
Veteran nor his representative has identified or even alluded 
to the existence of any contrary medical opinion-one that 
would, in fact, support a relationship between the Veteran's 
military service and a right knee disability.  

B.  Right ankle

As noted above, the initial requirement for establishing a 
valid claim for service connection consists of evidence of a 
current disability, and with regard to the Veteran's claimed 
right ankle disability, this objective criterion has not been 
met.

Post service medical evidence is negative for complaints, 
findings, treatment, or diagnosis of any right ankle 
disability.  A May 2005 VA joints examination report reflects 
that the Veteran had a normal right ankle.  

Thus, the Board finds that the medical evidence in this case 
fails to establish the Veteran has a current right ankle 
disability, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disabilities for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992)

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the written assertions of 
the Veteran and his representative, but finds that this 
evidence provides no basis for allowance of either claim.  As 
indicated above, these claims turns on the medical matter of 
current disability (and, if so, medical relationship to 
service)-matters within the province of trained medical 
professionals.  As laypersons without the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching each conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent and probative 
evidence does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

 
ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


REMAND

The Veteran contends that he is totally disabled and unable 
to work as a result of his service-connected disabilities, 
specifically his service-connected posttraumatic stress 
disorder (PTSD).   

In a July 2008 VA PTSD examination report, the VA examiner 
opined that it was difficult for him to lay unemployability 
entirely at the door of the Veteran's PTSD.  Certainly he has 
at least a moderately severe PTSD clinical picture which 
clearly impacts employability issues.   However, he appeared 
able to finally surmount these handicaps by securing the 
carpentry trade.  It would appear that his (non service-
connected) strokes and brain surgery account for his loss of 
that livelihood, rather than his PTSD, per se.  It is at 
least as likely as not that the Veteran is unable to secure 
or maintain gainful employment at this juncture, due to the 
combined effects of his physical and mental disabilities, but 
he could not say that it is due solely to the PTSD itself.  
However, the VA examiner than opined that it was at least as 
likely as not that the PTSD would prevent him from being able 
to secure and maintain the kinds of gainful employment that 
would ordinarily be available to him with his physical 
restrictions (i.e. physically he could probably be a greeter 
at Wal-Mart, but his PTSD symptoms would prevent that, due to 
his inability to tolerate interpersonal conflict).  The Board 
finds that the VA examiner has provided conflicting opinions 
as to whether the Veteran's service-connected disabilities, 
to include PTSD, has rendered him unable to secure or follow 
a substantially gainful occupation.  Therefore, the Board 
finds that the claims file should be returned to the VA 
examiner who performed the July 2008 VA PTSD examination, if 
available, for a supplemental opinion based on a full review 
of the records.

Further, it is noted that there is a letter from a social 
worker suggesting that he cannot longer employed because of 
the stress in an employment situation.

The Board also notes that the Veteran specifically asserts 
that a TDIU based on extra-schedular consideration is for 
application in his case. 

The applicable law provides that a TDIU may be assigned where 
the claimant is deemed to be unable to secure and maintain 
substantially gainful employment as the result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to at least 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).

If the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a), he or she may still be entitled to 
the benefit sought where the case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis.  38 
C.F.R. § 4.16(b) (2009).  In this regard, rating boards 
should submit to the Director of the Compensation and Pension 
Service, for extra-schedular consideration all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for 
extra-schedular referral requires a full statement of 
consideration of the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.

The Veteran's service-connected disabilities include the 
following: PTSD, rated as 50 percent disabling from January 
25, 2005, tinnitus, rated as 10 percent disabling from March 
22, 2005, and hearing loss, rated as noncompensable from 
January 25, 2005.  The RO assigned a combined disability 
evaluation of 60 percent, effective March 22, 2005, for these 
service-connected disabilities.   

Based on the above, the initial schedular requirements for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met. The 
Veteran does not have a single service-connected disability 
rated at the 60 percent level, and the combined rating for 
his service-connected disabilities is 50 percent, which does 
not meet the 70 percent combined rating requirement.  
However, in this case, there remains the question of whether 
a TDIU applies on an extra-schedular basis as the result of 
an exceptional or unusual disability picture consistent with 
38 C.F.R. § 4.16 (b).  For a Veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability on an extra-schedular basis, it is necessary 
that the record reflect some factor which places the case in 
a different category than other Veterans with equal rating of 
disability.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the  Veteran can find employment.  
This is so because a high disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Hence, the matter of entitlement to a TDIU on an 
extra-schedular basis is remanded to the RO for further 
disposition, to include consideration of submission to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should forward the entire 
claims file to the examiner who prepared 
the July 2008 VA PTSD examination report 
for a supplemental opinion (or if 
unavailable, a similarly situated 
physician).

After reviewing the claims file, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities, to include his PTSD, have 
rendered him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should comment on his prior 
opinions from the July 2008 VA PTSD 
examination report and the social worker 
letter.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA examination, by an examiner with the 
appropriate expertise, to obtain the 
requested medical opinion noted above.  
The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

2.  Thereafter, consideration of submitting 
this TDIU claim to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 4.16(b) should 
be undertaken.  An extra-schedular rating 
under 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular  Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason 
of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).  If the claim is submitted, 
documentation including the response should 
be in the claims folder.  If not submitted, 
reasons why not should be spelled out as 
part of action in the next paragraph. 

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for a TDIU, to include 
on an extra-schedular basis pursuant to 
38 C.F.R. § 4.16(b).  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a SSOC that contains notice of all relevant 
actions taken on the claim.  An appropriate 
period of time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


